Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 20150231408 A1).
	Regarding claim 11, Williams teaches a system and method for phototherapy (title) for  treating a subject suffering from a traumatic brain injury ([0015] device intended to treat patients with traumatic brain injury), comprising: diagnosing the subject as suffering from a traumatic brain injury ([0015]-[0017] light therapy is utilized for a subject who has undergone TBI); providing a light therapy unit comprising: (a) a chassis ([0038] Fig 6A, pad 80 a-c), (b) a plurality of LEDs disposed on said chassis ([0038] Fig 6A, LED pad 80 a-c), and (c) a controller which controls the operation of said LEDs ([0044] “able 82 and an RJ45 connector 83 are used to electrically connect the LED pads 80a-80c to the LED controller”); and operating the plurality of LEDs at a plurality of distinct wavelengths of light ([0031] [0203] [0276] several LEDs with different emission wavelengths are used) such that the light emitted by the LEDs impinges on the subject ([0033] “FIG. 4 illustrates that the resulting light penetration depth 63 into subdermal tissue 62 from LEDs 52 comprising flexible pad 50 is perfectly uniform along the lateral extent of the tissue being treated. Unlike devices where the light source is a stiff LED wand or inflexible LED panel held above the tissue being treated, in this example the flexible LED pad 50 comes in contact with the patient's skin, i.e. epithelial 61.”), and such that at least one of the plurality of distinct wavelengths of light is modulated at a frequency within the range of about 20 Hz to about 60 Hz ([0450] the frequency of the LED may be between .1 Hz to 10 kHz; [0203] “In order to provide complete control of photobiomodulation during phototherapy treatments (low-level light therapy or LLLT), the disclosed system described herein is capable of systematically driving arrays of various wavelength LEDs or lasers with user-selectable arbitrary waveforms and sequences of waveforms) comprising continuous and time-varying modulation patterns, frequencies”).
	Regarding claim 14, Williams teaches the method substantially as claimed in claim 11. Further, Williams teaches wherein said plurality of distinct wavelengths of light include first, second and third distinct wavelengths of light ([0050] three LED wavelength groups (a-c) are controlled). 
	Regarding claim 15, Williams teaches the method substantially as claimed in claim 11. Further, Williams teaches wherein said plurality of LEDs includes a first, second and third plurality of LED lights disposed on said chassis ([0038] “the LED pad set includes three flexible LED pads comprising center flexible LED pad 80a with associated electrical cable 82, and two side flexible LED pads 80b and 80c”), and wherein said first, second and third plurality of LED lights operate, respectively, at first, second and third distinct wavelengths ([0203] “the disclosed system described herein is capable of systematically driving arrays of various wavelength LEDs”, [0050] The wavelength groups (a-c) are being controlled individually on the LED pad).
	Regarding claims 18-20, Williams teaches the method substantially as claimed in claim 11. Further, Williams teaches  wherein one of said plurality of distinct wavelengths of light is in the red region of the spectrum and wherein one of said plurality of distinct wavelengths of light is in the near-infrared region of the spectrum and wherein one of said plurality of distinct wavelengths of light is in the blue/turquoise region of the spectrum ([0276] “LEDs using in phototherapy necessarily comprise relatively narrow spectral wavelengths in the red, near infrared, or blue portion of the spectrum.”; [0444] “The disclosed methods may be used for driving any wavelength LED or laser diode, including long infrared, near infrared, visible light including deep red, red, blue and violet, as well as driving near ultra-violet LEDs.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150231408 A1) as applied to claim 11 above, and further in view of Tsai (US 20170143934 A1).
	Regarding claims 12-13, Williams teaches the method substantially as claimed in claim 11. Further, Williams teaches wherein the wavelengths of light may be modulated at a frequency between .1 Hz and 10 kHz and the intensities may be controlled [0203] but not explicitly teach wherein the intensity of at least one of the plurality of distinct wavelengths of light is modulated at a frequency within the range of about 35 Hz to about 45 Hz and wherein the intensity of at least one of the plurality of distinct wavelengths of light is modulated at a frequency of about 40 Hz.
	Tsai teaches a light stimulus emitting device (Abstract) that may be used for treating brain injury wherein the intensity of at least one of the plurality of distinct wavelengths of light is modulated at a frequency within the range of about 35 Hz to about 45 Hz and wherein the intensity of at least one of the plurality of distinct wavelengths of light is modulated at a frequency of about 40 Hz ([0278]-[0279] [0194] “the gamma oscillations are induced by a visual stimulus such as a flashing light at about 20 Hz to about 100 Hz.” And “the gamma oscillations are induced by flashing light at about 40 Hz.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Williams to oscillate the at around 40 Hz as taught in Tsai because this frequency may result in a “profound reduction of Aβ levels by optogenetic stimulation at 40 Hz” [0279]. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150231408 A1) as applied to claim 11, in further view of Dougal (US 20120046716 A1).
	Regarding claims 16-17. Williams teaches the method substantially as claimed in claim 11. Further, Williams teaches wherein the chassis are pads that may be positioned on a patient [0040]-[0042] but does not teach wherein said chassis has an opening therein which accommodates the head of the subject, and further comprising: placing the head of the subject in the opening, and wherein the plurality of LEDs are operated such that the light emitted by the LEDs impinges on the head of the user.
	Dougal teaches a phototherapy apparatus (title) wherein said chassis has an opening therein which accommodates the head of the subject ([0056]-[0063] a patients head is molded to create a form for a chassis which LEDs panels are mounted Fig 6, or custom sized rings are used to create a mount for the panels which fit over the head), and further comprising: placing the head of the subject in the opening (Claim 1: “shaped so as to be approximately commensurate with the circumference of an individual's head and in use is able to fit over the individual's head”), and wherein the plurality of LEDs are operated such that the light emitted by the LEDs impinges on the head of the user ([0017][0093] LEDs are used as emitters to irradiate the head with light).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Williams to makes use of the customized head mounted chassis system of Dougal because [0039] “It will be appreciated that the device of the invention can be said to be tailored or bespoke to each individual and accordingly will be not only a comfortable fit but will provide improved accuracy and efficiency of therapeutic light delivery.”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 December 2022